department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date date cc psi br rhonigman tl-n-6675-00 uil memorandum for karen chandler cc lm mct was from donna marie young str cc psi subject you have asked us to review the draft forms 870-p for the above-named taxpayer we believe the determinations reached in this case are appropriate however we recommend that additional language be included in the explanation of adjustments portion of the forms 870-p to further explain our reasons for such determinations and to strengthen our litigating position accordingly we propose that the language included in bold in the case development hazards and other considerations section of this memorandum be used in the explanation of adjustments portion of the forms 870-p because the appeals transmittal_memorandum and supporting statement sufficiently describe the facts issues law and analysis and conclusions we do not repeat that information here this memorandum constitutes chief_counsel_advice chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement chief_counsel_advice is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from chief_counsel_advice that is protected from disclosure under u s c sec_552 and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the chief_counsel_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the chief_counsel_advice case development hazards and other considerations this case is an abusive_tax_shelter similar to the shelter outlined in notice_2000_44 2000_36_irb_255 wherein the service announced that non-economic losses arising from transactions purporting to create substantial positive basis would not be allowed for federal_income_tax purposes because of the egregious nature of the transaction we recommend that the service adopt the following approach in challenging the transaction the transaction had no economic_substance the transaction violated the intent of subchapter_k and sec_1_701-2 of the income_tax regulations the partnership anti-abuse rule applies and the short_sale obligation must be treated as a liability for purposes of sec_752 this case although similar to salina partnership lp flp group inc v commissioner tcmemo_2000_352 is factually distinguishable from salina and is a stronger case for the service the resolution of this case should not depend on the outcome of any appeal in salina the service should argue that the transaction violated the intent of subchapter_k and that sec_1_701-2 the partnership anti-abuse rule applies sec_1_701-2 b c and d applies to all transactions involving a partnership that occur on or after date thus the regulation applies to both of the short_sale transactions because the first transaction did not close until after date and the second transaction occurred in its entirety after date except as discussed below no other changes are suggested for either the or forms 870-p other than our prior recommendation that the figures be verified prior to issuance of the forms 870-p as our office was unable to do so based on the information before us we also suggest that the taxable_year end be verified ie or for purposes of this memorandum we continue to use the year end as contained in the information before us we propose that the following paragraph be used in the explanation of adjustments portion of the forms 870-p explaining the adjustment to the partnership basis it is determined that the was formed to facilitate a series of transactions lacking economic_substance and comprising an abuse of the internal_revenue_code it is also determined that the was formed_or_availed_of with a principal purpose to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner inconsistent with the intent of subchapter_k sec_1_701-2 of the income_tax regulations alternatively it has been determined that obligation to return u s treasury bills to is a liability within the meaning of sec_752 accordingly the partners’ bases in the partnership are reduced by dollar_figure accordingly we propose that the following two paragraphs be used in the explanation of adjustments portion of the forms 870-p explaining the loss on the it is determined that the loss on the sale of the is fictitious and was created through a series of transactions lacking economic_substance and comprising an abuse of the internal_revenue_code these transactions violated the intent of subchapter_k sec_1_701-2 of the income_tax regulations applies to deny the loss accordingly it is determined that realized a gain of dollar_figure rather than a loss of dollar_figure reported on return further gross_income is increased by dollar_figure for the taxable_year ending alternatively it is determined that obligation to return u s treasury bills to is a liability within the meaning of sec_752 as of the partners’ bases in should have been reduced by the dollar_figure obligation on technically terminated under sec_708 assets primarily acquired the partners' bases accordingly it is determined that the tax basis of the reported on the return as dollar_figure was dollar_figure we have no suggested changes to the interest_expense explanation please call if you have any further questions
